—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered June 14, 2001, convicting him of criminal possession of a controlled substance in the fifth degree, resisting arrest, and obstruction of governmental administration in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant was convicted, inter alia, of criminal possession of a controlled substance in the fifth degree after cocaine was seized from his person during a traffic stop. He contends that the court erred in denying suppression of the physical evidence.
The defendant’s contention that the traffic stop was pretextual is without merit. The stop was based upon information from a police computer run that the defendant was driving a vehicle with a suspended registration (see generally, People v Ingle, 36 NY2d 413 [1975]; People v Osamudiamen, 269 AD2d 609 [2000]; People v McCoy, 239 AD2d 437 [1997]). Under such circumstances, the police officer had probable cause to arrest the defendant (see Vehicle and Traffic Law § 512). Further, the defendant resisted arrest. Suppression of the cocaine recovered from the defendant’s person was not warranted.
The defendant’s remaining contentions are without merit. Santucci, J.P., Krausman, Schmidt and Townes, JJ., concur.